350 So. 2d 1119 (1977)
Jane L. JOHNSON, As Administrator of the Estate of Trady Johnson, Jr., Deceased, Petitioner,
v.
GENERAL MOTORS CORPORATION, a Foreign Corporation, Respondent.
No. 77-832.
District Court of Appeal of Florida, Fourth District.
October 18, 1977.
Cone, Owen, Wagner, Nugent, Johnson & McKeown and Larry A. Klein, West Palm Beach, for petitioner.
Marjorie D. Gadarian of Jones, Paine & Foster, P.A., West Palm Beach, for respondent.
PER CURIAM.
Petitioner seeks review of an interlocutory evidentiary order entered in a case previously cognizable at law. In a trilogy of cases, each authored by Judge Downey, this court has unequivocally held that interlocutory orders in cases previously cognizable at law are reviewable by certiorari only when it clearly appears there is no full, adequate and complete remedy available by appeal after final judgment. The fact that it would be expedient from the standpoint of one or both of the parties to have the propriety of the interlocutory order reviewed by writ of certiorari is not sufficient to warrant granting that writ. Siegel v. Abramowitz, 309 So. 2d 234 (Fla. 4th DCA 1975); Solitron Devices, Inc. v. Reiland, 311 So. 2d 729 (Fla. 4th DCA 1975); and Santini Brothers, Inc. v. Grover, 338 So. 2d 79 (Fla. 4th DCA 1976).
If this case goes to trial petitioner may prevail even though the disputed evidence is admitted. In that event it would not be necessary for this court to review the decision of the trial court excluding the evidence. On the other hand, if respondent should prevail, petitioner would have a full, adequate and complete remedy available by appeal after final judgment.
CERTIORARI DENIED.
ALDERMAN, C.J., DAUKSCH and LETTS, JJ., concur.